Citation Nr: 0524227	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  96-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for 
arteriosclerotic heart disease, rated as 60 percent 
disabling, under the pre-amendment and amended cardiovascular 
regulations.

2.  Entitlement to an increased evaluation for varicose 
veins, rated as 30 percent disabling, for the period prior to 
January 1998.

3.  Entitlement to an increased evaluation for varicose 
veins, right leg, rated as 40 percent disabling for the 
period since January 1998.

4.  Entitlement to an increased evaluation for varicose 
veins, left leg, rated as 20 percent disabling for the period 
since January 1998.

5.  Entitlement to an increased evaluation for 
arteriosclerosis obliterans, rated as 20 percent disabling, 
under the pre-amendment and amended cardiovascular 
regulations.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran had active military service from October 1940 to 
November 1945, and from September 1950 to May 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico.

By decision dated in October 1999, the Board granted 
entitlement to a total rating for individual unemployability 
and remanded the current claims on appeal for additional 
development.  

In a May 2002 decision, the Board denied the veteran's 
claims.  He appealed this decision to the United States Court 
of Appeals for Veterans Claims (Veterans Claims Court).  In 
March 2003, the Veterans Claims Court vacated the Board's May 
2002 decision and remanded the case for readjudication under 
the Veterans Claims Assistance Act.  The development has been 
completed and the claims are ready for appellate review.




FINDINGS OF FACT

1.  The veteran's arteriosclerotic heart disease is 
manifested by subjective complaints of angina, dyspnea on 
effort, and swollen ankles.

2.  Objective findings of the veteran's arteriosclerotic 
heart disease include normal sinus rhythm, clear lungs, an 
enlarged heart, and a recent ejection fraction of 40 percent.  
There is no evidence of jugular vein distention, no ascites, 
no hepatosplenomegaly, and minimal ankle edema.

3.  There is no objective clinical evidence of chronic 
residual congestive heart failure, angina on moderate 
exertion, a workload of 3 METs or less, or an ejection 
fraction of less than 30 percent. 

4.  For the period prior to January 1998, the veteran's right 
leg varicose vein disability was manifested by subjective 
complaints of swelling and cramping, and objective findings 
of involvement of the saphenous vein ranging from 3/4 to 1 cm., 
pain, cramping, marked distortion, sacculation, dilation, and 
tenderness to palpation.

5.  For the period prior to January 1998, the veteran's 
varicose vein disability was unilateral and showed moderately 
severe varicose veins, but there was no evidence of 
pigmentation cyanosis, eczema, ulcerations, deep circulation 
involvement, or edema.

6.  For the period since January 1998, the veteran's varicose 
vein disability consists of bilateral involvement with 
subjective complaints of bilateral lower extremity swelling, 
fatigue, aching, and cramping, right worse than left, and 
objective evidence of pain and cramping on exertion, marked 
distortion and sacculation, dilated veins, and tenderness to 
palpation.

7.  For the period since January 1998, the veteran's right 
leg varicose vein disability is shown to be severe; a 
moderately severe varicose vein disability is shown in the 
left leg.  There is no evidence of stasis, board-like edema, 
or ulcers.  Eczema is noted of both legs.

8.  The veteran's arteriosclerosis obliterans is manifested 
by subjective complaints of pain and numbness, and objective 
evidence of diminished hair loss.  There is no evidence of 
claudication, thin skin, an absence of hair, or dystrophic 
nails.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for arteriosclerotic heart disease have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Codes (DCs) 7005, 
7017, 7101 (1997) (2004).

2.  The criteria for an evaluation in excess of 30 percent 
for a varicose vein disability for the period prior to 
January 12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.104, DCs 7120, 7121 (1997).

3.  The criteria for an evaluation in excess of 40 percent 
for a varicose vein disability, right leg, for the period 
since January 12, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.104, DCs 7120, 7121 (2004).

4.  The criteria for an evaluation in excess of 20 percent 
for a varicose vein disability, left leg, for the period 
since January 12, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.104, DCs 7120, 7121 (2004).

5.  The criteria for an evaluation in excess of 20 percent 
for arteriosclerosis obliterans have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.104, DC 7114 (1997) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he is entitled to 
higher ratings for arteriosclerotic heart disease, varicose 
veins, and arteriosclerosis obliterans.

Relevant Regulations.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 
 
Further, while this appeal was pending, the applicable rating 
criteria for cardiovascular system disabilities (including 
varicose veins) was amended effective January 12, 1998.  See 
63 Fed. Reg. 37778-37779 (July 14, 1998).  The timing of this 
change requires the Board to first consider the claim under 
the pre-amended regulations for any period prior to the 
effective date of the amended diagnostic codes.  Thereafter, 
the Board must analyze the evidence dated after the effective 
date of the amended regulations and consider whether a rating 
higher than the pre-amended rating is warranted.  See 
VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Arteriosclerotic Heart Disease

The RO has rated the veteran's cardiovascular disability 
under DCs 7101-7017.  The Board will also consider DC 7005 
for arteriosclerotic heart disease as directed by DC 7017. 

In order for the veteran to be assigned a higher rating, the 
following must be shown:

?	for one-year following bypass surgery (100 percent under 
pre-amendment DC 7017);
?	with chronic residual findings of congestive heart 
failure or angina on moderate exertion or more than 
sedentary employment precluded (100 percent under pre-
amendment DC 7005); 
?	with chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 percent (100 
percent under amended DC 7005). 

In an October 1994 VA examination, a history of bypass 
surgery was noted in 1982 and a recent history of angina two 
to three times per week.  The veteran's main complaint was 
impotence.  Physical examination revealed no jugular vein 
distention, normal carotids, clear lungs, normal sinus 
rhythm, no murmurs, and no edema.  Blood pressure readings 
were reported at 150s/98-100.  The final diagnoses included 
arteriosclerotic heart disease, old myocardial infarction, 
and status/post coronary artery bypass graft with stable 
angina pectoris.  

In a June 1996 VA examination, the veteran complained of on-
going angina and dyspnea on exertion.  The examiner noted a 
previous ejection fraction of 50+ percent.  Physical 
examination revealed no jugular vein distention, normal 
carotids, clear lungs, a soft systolic murmur on the left 
sternal border, no diastolic murmur, good peripheral arterial 
pulses, and minimal ankle edema bilaterally.  Blood pressure 
was reported as 176/84.  The final diagnoses included 
arteriosclerotic heart disease, multiple vessels coronary 
artery disease status/post surgery, and anginal syndrome, 
stable.

Private medical records dated in the 1990's show treatment 
for unstable angina, coronary artery disease, and arterial 
hypertension.  Physical examinations showed no jugular vein 
distention, no edema, and reported that the veteran was doing 
fairly well.  He underwent a cardiac catheterization in 1996, 
which showed severe coronary artery disease, significant 
disease of the saphenous vein, and an ejection fraction 
estimated at 20 percent.

In a January 2000 VA heart examination, the veteran related a 
history of coronary artery bypass graft surgery in 1982, 
following an acute myocardial infarction, and a long history 
of hypertension.  He did well for several years but the 
angina returned in 1996 but he was determined not to be a 
candidate for further surgery.  He complained of minimum 
angina and was on regular medication.  He also reported 
dyspnea on effort and ankle edema, controlled with 
medication.  Myocardial perfusion studies were performed in 
1996 and showed biventricular normal function.  

Physical examination revealed no evidence of hyperthyroid 
heart disease.  The veteran was noted to be 83 years old, 
elderly, and not prone to do any excessive physical activity 
but was able to tolerate his present living mobility.  A 
blood pressure reading was reported at 120/70.  There was no 
jugular vein distention, no hepatosplenomegaly, no ascites, 
and minimal ankle edema.  Chest was normal and lungs were 
clear.  

Normal sinus rhythm was noted with a loud S4 but no S3.  A 
soft systolic murmur was noted along the left sternal border.  
Arterial pulses were normal.  A 1996 chest X-ray reportedly 
showed an enlarged heart.  The clinical impressions included 
arteriosclerotic heart disease, status/post myocardial 
infarction, status/post coronary artery bypass graft, 
recurrent angina syndrome, and mild congestive heart failure 
- compensated.  

A cardiac MUGA study dated in February 2000 showed mild 
biventricular dysfunction with wall motion abnormalities with 
an ejection fraction of 42 percent (normal reported at 50 
percent or over).  The veteran declined a stress portion of 
the test.

In the most recent VA examination report dated in April 2004, 
the veteran reported a history of hypertension, myocardial 
infarction, and coronary bypass graft in 1982.  He developed 
ischemic pain in 1995 but was determined not be a surgical 
candidate.  Medications included Lipitor, Isordil, Doxazosin, 
and Nitroglycerin.  

Physical examination revealed no evidence of congestive heart 
failure, normal sinus rhythm, and no murmurs.  His lungs were 
clear.  An echocardiogram showed an ejection fraction of 40 
percent.  The final diagnosis was atherosclerotic heart 
disease with coronary artery bypass graft, severe 
inferolateral ischemia and inferobasal segment, congestive 
heart failure, and METS value of more than 4.

After having reviewed the evidence of record, the Board 
concludes that the veteran's cardiovascular status does not 
meet or more closely approximate the criteria for a 
disability evaluation greater than the current 60 percent 
evaluation under the pre-amendment regulations.  

As noted above, a 100 percent disability rating was warranted 
under the pre-amendment regulations for one-year following 
bypass surgery and with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
where more than sedentary employment was precluded. 

Specifically, while the veteran has undergone coronary bypass 
surgery, it took place in 1982 and he is well outside the 
time parameter for a 100 percent rating in the one-year post 
operative period.  Therefore, DC 7017 is not for application.

Next, there was evidence of anginal attacks, there is no 
indication that the veteran experiences angina with moderate 
exertion as evidenced by a history of "controlled" angina, 
well-controlled by medication.  Further, the veteran's lungs 
were reported as clear, indicating no evidence of acute 
congestive heart failure at the time of the October 1994 or 
June 1996 VA examinations.  Further, while the veteran was 
treated for unstable angina in the 1990s, physical 
examination showed no congestive heart failure and he was 
found to be doing "fairly well."

Although the veteran reported dyspnea, the January 2000 VA 
examiner suggested that the veteran's overall activity was 
diminished due to his advanced age.  The most recent VA 
examination related that the veteran was now 88 years old.  
Therefore, there is no ability to accurately determine 
whether the veteran could engage in more than sedentary 
employment or light manual labor.  However, the Board is 
persuaded that the veteran is apparently able to manage his 
current level of activity.  

Further, the Board places higher probative weight on the 
medical evidence characterizing the veteran's congestive 
heart failure as "mild," which appeared to be 
"compensated" with minimal ankle edema.  Accordingly, the 
Board can find no basis for a 100 percent rating under the 
pre-amendment criteria.  

In addition, the Board finds that the evidence supports no 
more than a 60 percent evaluation under the amended 
regulations.  As noted above, a higher rating under the 
amended regulations requires chronic congestive heart 
failure, or a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent. 

Specifically, the January 2000 VA examination reflected 
"minimal" angina, controlled with medication, "minimal" 
ankle edema, and lungs were clear, suggesting no evidence of 
congestive heart failure.  Further, the most recent VA 
examination report indicated that the METS were over 4, which 
does not support a higher rating.

Next, although the veteran refused the stress aspect of the 
MUGA test in February 2000, an ejection fraction of 42 
percent was obtained.  Moreover, the most recent VA 
examination report dated in April 2004 showed an ejection 
fraction of 40 percent.  As such, a higher evaluation is not 
warranted in this instance based on the results of the MUGA 
scan and ejection fraction.

Varicose Veins

In order to warrant a higher rating for varicose veins, the 
following must be shown under the pre-amended regulations:

?	a severe disability, involving superficial veins above 
and below the knee, with involvement of the long 
saphenous, ranging over 2 cms. in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, no involvement of deep circulation (40 
percent when unilateral, and 50 percent when bilateral 
under DC 7120);
?	pronounced disability, with the findings for the severe 
condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg and 
Perthes tests, with ulceration and pigmentation (50 
percent when unilateral, 60 percent when bilateral under 
DC 7120).    
?	persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema or ulceration (60 percent under DC 
7121);
?	massive board-like swelling, with severe and constant 
pain at rest (100 percent under DC 7121),

and the following under the amended regulations:

?	with persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration (40 percent 
under DC 7121);
?	persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration (60 
percent under DC 7121);
?	massive board-like edema with constant pain at rest (100 
percent under DC 7121).

Identical Notes at the end of DC 7120 and DC 7121 indicate 
that the evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, 
evaluation of each extremity is separately undertaken and 
combined using the bilateral factor, if applicable.

As a procedural matter, the Board notes that the veteran was 
originally service-connected for varicose veins with a single 
disability rating of 30 percent.  On remand from the Board, 
and with the consideration of the amended regulations 
discussed above, the RO separately assigned a 40 percent 
disability rating for the veteran's right leg varicose veins, 
and a 20 percent disability rating for his left leg varicose 
veins effective the date of the new regulations.  However, as 
noted above, the Board notes that the amended criteria may 
not be applied earlier than the effective date of January 12, 
1998.  See VAOPGCPREC 3-2000.

Turning first to the proper evaluation for the veteran's 
service-connected varicose veins under the pre-amendment 
regulations, the Board notes that a September 1994 VA 
examination report indicates that the veteran complained of 
cramps of the calf, left greater than right, with swelling 
and numbness, worse with walking and improved with rest.  

Physical examination revealed that the veteran could ambulate 
without assistance but with a slow gait.  The left leg showed 
surgical scars of the saphenous vein used for coronary artery 
bypass grafting and prominent peripheral vascular in the 
right leg with atrophic skin changes.  The peripheral pulses 
were 2+, bilaterally.  The skin was warm with pin-prick 
sensation.  The veteran showed full range of motion and 
strength was normal.  The final diagnoses included peripheral 
varicose veins and arteriosclerosis obliterans.

A May 1996 VA arteries and veins examination report revealed 
that the veteran had undergone no surgery but complained of 
swelling and cramps with walking and at rest on the right 
leg.  Physical examination revealed unilateral varicose veins 
on the right of the long saphenous vein ranging from 3/4 to 1 
cm. in diameter with symptoms of pain or cramping on exertion 
with no involvement of the deep circulation.  There was 
marked distortion and sacculation, dilatation, and tenderness 
to palpation.  There was no edema or ulceration and 
Trendelenburg and Perthes tests were negative.  The final 
diagnosis was residuals, varicose veins in the right leg 
below the knee.

Based on the above, the Board finds that the veteran's 
varicose veins did not meet or more closely approximate the 
criteria for a disability evaluation greater than the 30 
percent assigned under the pre-amendment regulations for DC 
7120.  Of note, the next higher rating (a severe disability) 
would have been warranted with involvement above and below 
the knee; however, as reported in the VA examination, the 
veteran had involvement of only the lower legs.  

A severe disability (warranting a 40 percent disability 
unilaterally, and 50 percent disability bilaterally) also 
required involvement of the long saphenous vein ranging over 
2 cm. in diameter.  In this case, the veteran's saphenous 
vein size was reported in the 3/4 to 1 cm. range, consistent 
with a 30 percent rating, but no more.  

Finally, while marked distortion and sacculation was noted, 
there was no evidence of edema or evidence of ulcerations 
necessary to warrant a rating for severe disability.  
Therefore, the Board finds that the weight of the evidence 
indicates that a 30 percent evaluation, but no more, was 
warranted for the veteran's varicose veins under the pre-
amendment regulations.

Further, a higher evaluation was not warranted under DC 7121 
because, although the veteran reported complaints of cramping 
and pain, there was no evidence of persistent swelling, 
pigmentation cyanosis, eczema, or ulceration.  Therefore, no 
higher than a 30 percent rating was warranted.  Accordingly, 
the Board finds that the over-all picture of the veteran's 
varicose veins disability prior to January 1998 more closely 
resembled a 30 percent evaluation under both DC 7120 and DC 
7121.

Turning next to the proper evaluation under the amended 
regulations for the period after January 1998, the Board 
notes that in a December 1999 VA arteries and veins 
examination report, the veteran related, among other things, 
bilateral lower extremity swelling with fatigue of both lower 
extremities, right more than left.  He also complained of 
aching and cramps, worse with standing or walking.  

Physical examination showed decreased hair distribution of 
both lower extremities.  Varicose veins along the saphenous 
distribution were noted with pain and cramping on exertion.  
There was marked distortion and sacculation, dilated veins, 
and tenderness to palpation noted.  There was no edema or 
ulcers identified.  Trendelenburg and Perthes tests were 
negative.  There was no stasis, no board-like edema, ulcers, 
or eczema.  The final diagnosis was residual varicose veins 
below the knee, right, and minimal left lower extremity.

In a March 2004 VA examination, the veteran complained of 
pain with walking, difficulty elevating his legs when 
walking, and occasional cramps.  He could not exercise but 
was on no treatment due to varicosities.  It was noted that 
the veteran had been retired for over 20 years and had 
difficulty walking.  He complained of edema relieved with 
elevation but used to compression hosiery or other measures.

Physical examination revealed a 2 cm. varicosity above and 
below the knee on the right, which was dilated, tortous, and 
saccular with involvement of deep circulation.  The left leg 
showed a varicose vein less than 2 cm. above and below the 
knee, dilated, tortous, and saccular with involvement of deep 
circulation with positive Perthes and Trendelenburg test.  
There were no ulcers, no edema on either leg, but stasis 
pigmentation and eczema was noted on both legs.  The final 
diagnosis was bilateral varicose veins above and below the 
knees.

After reviewing the applicable rating criteria in effect 
since the change in regulations in January 1998, and the 
reported objective findings and subjective complaints, the 
Board is of the opinion that no higher than a 40 percent 
evaluation for the right leg varicose vein disability and no 
higher than a 20 percent rating for the left leg varicose 
vein disability are warranted.    

First, in the initial VA examination report after the change 
in regulations, the examiner noted that the veteran's 
disability was bilateral.  This evidence necessarily required 
that the RO consider each leg separately.  Further, the 
evidence reflected that the veteran's right leg was worse 
than his left.  This is consistent with assigning a higher 
evaluation for the right leg than for the left leg.  

Significantly, the essential element of the criteria for a 60 
percent rating, which distinguishes it from the criteria of a 
40 percent rating, is persistent ulceration.  In this case 
(with respect to the right leg), the December 1999 VA 
examination showed no evidence of stasis pigmentation, 
eczema, or ulcerations.  Similarly, the March 2004 VA 
examination specifically stated that there were no ulcers 
present.  The veteran's complaints of swelling, cramping, 
difficulty walking, and his inability to stand for any period 
of time, in and of themselves, warrant no more than the 
current 40 percent rating for the right leg.  

In the absence of evidence of persistent ulceration, the 
current findings do not more nearly approximate or equate to 
the criteria for a 60 percent rating for the right leg.  An 
increased evaluation for varicose veins of the right lower 
extremity is therefore not warranted.  

With respect to varicose veins of the left leg, the Board 
finds that a higher rating is not warranted.  Specifically, 
the December 1999 VA examination showed no edema, no ulcers, 
no eczema, and no stasis of the left leg.  While the most 
recent VA examination report showed stasis pigmentation and 
eczema, there was no evidence of persistent edema.  Since no 
persistent ulceration or persistent edema was shown, there is 
no basis for a higher rating under DC 7121 for the left leg 
at this time.  

Arteriosclerosis Obliterans

The provisions of DC 7114 (arteriosclerosis obliterans) in 
effect prior to January 1998 provided that arteriosclerosis 
obliterans was rated under DC 7116 for intermittent 
claudication.  In order to warrant a higher rating under the 
pre-amended provisions of DC 7114 (arteriosclerosis 
obliterans), the following must be shown:

?	In well-established cases with intermittent claudication 
or recurrent episodes of superficial phlebitis (40 
percent under pre-amended DC 7116); 

?	with persistent coldness of the extremity with 
claudication on minimal walking (60 percent under pre-
amended DC 7116);

and under the amended DC 7114 regulations:

?	for claudication on walking between 25 and 100 yards on 
a level grade at 2 miles per hour and trophic changes 
(thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less (40 percent under 
pre-amended DC 7114); 

?	claudication on walking less than 25 yards on a level 
grade at 2 miles per hour and either persistent coldness 
of the extremity or ankle/brachial index of 0.5 or less 
(60 percent under pre-amended DC 7114); and

?	ischemic limb pain at rest and either deep ischemic 
ulcers or ankle/brachial index of 0.4 or less (100 
percent rating under pre-amended DC 7114).

Note (3): These evaluations are for involvement of a single 
extremity.  If more than one extremity is affected, evaluate 
each extremity separately and combine (under § 4.25), using 
the bilateral factor (§ 4.26), if applicable.  38 C.F.R. § 
4.104, DC 7114 (2001).

Turning first to the evaluation under the pre-amendment 
regulations, the Board finds that no more than a 20 percent 
evaluation is warranted.  Of note, it does not appear that 
the veteran's symptoms more closely approximates the criteria 
for a 40 percent disability evaluation as he has never been 
treated for superficial phlebitis.

Moreover, while he has reported pain and cramping, there is 
no indication that it has risen to the level to cause the 
characteristic lameness of claudication.  Finally, the Board 
notes that there was no indication of persistent coldness of 
the extremity warranting a higher evaluation.  Therefore, the 
Board finds that a 20 percent evaluation, but no more, is 
warranted under the pre-amendment regulations.

Turning next to the evaluation under the amended regulations, 
the Board similarly finds that no more than a 20 percent 
evaluation is currently warranted.  Specifically, as noted 
above, there is no indication that the veteran experiences 
claudication on walking.  However, the Board acknowledges 
that the veteran is limited in his physical activity as a 
result of his age and an assessment based on his physical 
activity is difficult.  

Moreover, it does not appear that the veteran has undergone 
recent studies in order to assess an ankle/brachial index.  
Nonetheless, the Board is satisfied with the physical 
findings showing that no more than a 20 percent disability 
rating is warranted.  Of note, while the veteran has been 
noted to have a decreased hair distribution, there is no 
indication of the absence of hair (as noted in the criteria 
for a 40 percent rating).  

Nor has any examiner referenced either thin skin or 
dystrophic nails.  In addition, the Board finds that the 
veteran's symptoms of pain and cramping have been considered 
under the diagnostic codes for varicose veins.  Therefore, 
the Board finds that no more than a 20 percent disability 
rating is warranted for arteriosclerosis obliterans at this 
time.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  The veteran was notified of the VCAA as it applies to 
his present appeal by correspondence dated in December 2001 
and March 2004

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in August 2004 and March 2005.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the August 2004 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in June 1997, January 
2000, September 2002, March 2004, and April 2004.  The 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Entitlement to a rating in excess of 60 percent for 
arteriosclerotic heart disease is denied.

Entitlement to a rating in excess of 30 percent for varicose 
veins for the period prior to January 1998 is denied.

Entitlement to a rating in excess of 40 percent for varicose 
veins, right leg, for the period since January 1998 is 
denied.

Entitlement to a rating in excess of 20 percent for varicose 
veins, left leg, for the period since January 1998 is denied.

Entitlement to a rating in excess of 20 percent for 
arteriosclerosis obliterans is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


